DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the limitation “in this order from outside to inside” is meant to apply to every layer, including the layers in laminated structure  of the bulking layer, or whether it is only meant to apply to the functional layer, the bulking layer, and the first vapor layer exclusively (i.e., not to the films of the bulking layer laminate). Additionally, it is not clear what the phrase “outside to inside” is in reference to. Therefore, claims 1 and dependent claims 2-15 are rejected as being indefinite. For the purposes of examination, the “in this order” limitation will be interpreted as 
Regarding claim 4, it is unclear what is meant by the term “inner.” It is unclear which surface of the first resin film the first vapor deposited layer is meant to be formed or what the term “inner” is meant to be with respect to.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (JP 2015-018611, for which the English language equivalent US 2017/0320306 is used as the citation copy) in view of Dubrow et al. (US 2012/0113672, “Dubrow”).
Regarding claim 1, Iwase teaches a protection film for a quantum dot layer comprising, in this order, a functional layer (layer 20, [0066]), a resin layer (Fig. 2, layer 12, reading on bulking resin layer, [0066]), a second resin layer or adhesive layer (e.g., there may be multiple instances of layer 14 and 16, the first of which under layer 12 may act as an adhesive layer to the next stack of layers 14 and 16, which would function as the first barrier layer and include a resin layer [i.e., the second instance of layer 14], [0066], [0069] – [0071]), and a vapor deposited barrier layer (i.e., a third instance of layers 14 and 16, wherein the inorganic layer 16 in this instance is vapor deposited, [0067] – [0069]). Additionally, the inclusion of the layers in any of various desirable orders, including those presently claimed, would have been obvious to the ordinarily skilled artisan at the time of the invention because Iwase teaches generally that such arrangement is possible and may be advantageous, depending on the desired properties of the film ([0068] – [0071]). Iwase additionally teaches the thickness of the layer 16 is up to 200 nm ([0101], [0104]), the thickness of the resin film 14 may be 5 micrometers ([0089], [0090], [0092]), and the resin film 12 may have a thickness of 5 to 100 micrometers ([0078]). Therefore the distance between the top film 20 (reading on the functional film) and the lower barrier film 16 would be within the range of from 45 to 280 micrometers. 
    PNG
    media_image1.png
    441
    381
    media_image1.png
    Greyscale
	Iwase fails to specifically teach that the quantum dot layer is a phosphor quantum dot layer. In the same field of endeavor of quantum dot films and devices for use therewith ([0003], [0009]), Dubrow teaches that phosphor quantum dots are effective for use in a color conversion film ([0003], [0009]) and that such materials allow for improvements in the precise color control in various lighting applications including display devices ([0013], [0047]). It therefore would have been obvious to have used the phosphor quantum dots described by Dubrow as the specific quantum dots of Iwase for the improvements in the precise color control in various lighting applications including display devices (Dubrow, [0013], [0047]).
Regarding claim 2, Iwase teaches that the haze may be adjusted based on the size of the particles included in the light scattering layer ([0256], [0257]) and teaches generally that the haze may be larger than 10% (see Table 1, [0465]; thus the laminate would have a haze of greater than 10%).  
Regarding claim 3, Iwase additionally teaches the thicknesses of the resin layer for bulking, or layer 12, may be between 5 and 100 micrometers ([0078]). 
Regarding claims 4 and 5, Iwase additionally teaches that the resin films may have a thickness of greater than 0.5 micrometers (thus reading on the claimed range, [0089], [0090]). Iwase additionally teaches that the vapor deposition layer may be applied to the inner or outer surface of the resin film ([0070]). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. 
Regarding claim 7, Iwase teaches that the vapor deposited layer may include first and second vapor deposited layers with associated resin layers that would act as adhesive layer (). For example, with three plies of the layer 14 and 16 ([0069]) the layer 18 may be considered to read on the second resin layer (Fig. 2, [0069]), having on top of it a layer 16 (corresponding to a second vapor deposited layer that has gas barrier properties, [0069], 0082], [0106]), having on top of that a layer 14 (corresponding to a second adhesion layer, [0069], [0081]), having on top of that a layer 16 (corresponding to the first vapor deposited layer having gas barrier properties, [0069], 0082], [0106]). Additionally, the inclusion of the layers in any of various desirable orders, including those presently claimed, would have been obvious to the ordinarily skilled artisan at the time of the invention because Iwase teaches generally that such arrangement is possible and may be advantageous, depending on the desired properties of the film ([0068] – [0071]). 
Regarding claim 9, Iwase additionally teaches that layer 20 may be, for example, a light scattering layer (Fig. 2, layer 20 having light scattering or diffusion function, [0123]).
Regarding claim 10, Iwase additionally teaches that the protective films may be used in a wavelength conversion sheet (see Fig. 2, [0002], [0014]) having a protective layer on either side of a 
Regarding claim 11, Iwase additionally teaches that the wavelength conversion sheet may be used in a light emitting unit, and may include a light source and a light guide plate (see, e.g., [0442], [0458]). 
Regarding claims 12 and 13, Iwase additionally teaches that the resin layer 12 may include or be an anchor layer including, for example, acrylic resins ([0072] – [0074], and would thus serve to function as an anchor layer). 
Regarding claim 14, Iwase additionally teaches that the resin films 14 may include various resins and are not particularly limited ([0084] - [0086] and may be curable), but fails to specifically teach the inclusion of epoxy resins. However, Dubrow teaches that epoxy resins are preferred in quantum dot film applications for their good adhesive properties, density, commercial availability, and low cost ([0131]). Dubrow additionally teaches that epoxies may be cured with amine agents (e.g., [0106], amines which combine with epoxides to form epoxies, and see, e.g., [0109]). It therefore would have been obvious to have substituted an epoxy compound, as described by Dubrow, for the resin or adhesive films of Iwase for their good adhesive properties, density, commercial availability, and low cost ([0131]).
Regarding claim 15, Iwase additionally teaches that the resin films may have a thickness of greater than 0.5 micrometers (thus reading on the claimed ranges, [0089], [0090]) and the adhesive film, reading on the second resin film, may have a thickness of from 10 to 1000 nm (and thus less than the first resin film, [0035], [0046]). Iwase teaches that the thicknesses of the resin films may be the same or different and their adjustment therefore would have been obvious to the ordinarily skilled artisan at the time of the invention based on the needs of the device (e.g., [0092]). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase in view of Dubrow, as applied to claims 1 and 7, above, and further in view of Kuroki et al. (US 2015/0340641, “Kuroki”).
Regarding claims 6 and 8, Iwase teaches generally that the resin layers 14 (reading on the adhesive layer may have a thickness of less than 5 micrometers (e.g., [0089]) and recognizes that oxygen and moisture deteriorate light emission intensity of quantum dots or particles ([0009]) but fails to teach the oxygen permeability of the layers. In the same field of endeavor of compositions for use in protective film for use in display devices ([0003]), Kuroki teaches a sealant film for use near a light-emitting layer of a display device and teaches that such a sealant preferably has an oxygen permeability of less than 1*10^-3 ml/(m^2*24h*atm) and that adhesive films may be used to additionally function as sealant layers ([0339] – [0344]). Kuroki teaches including such an adhesive having a low oxygen permeability in order to help protect the underlying device and layers ([0339] – [0344], [0354]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.